UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-02192 The Dreyfus Third Century Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 8/31/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS The Dreyfus Third Century Fund, Inc. August 31, 2015 (Unaudited) Common Stocks98.9% Shares Value ($) Banks4.1% Citigroup 44,900 2,401,252 Comerica 131,950 5,805,800 People's United Financial 261,800 4,057,900 Capital Goods5.6% 3M 43,100 6,126,234 Cummins 12,200 1,485,350 General Electric 86,850 2,155,617 Lockheed Martin 19,700 3,963,246 Snap-on 19,850 3,171,435 Consumer Durables & Apparel2.5% NIKE, Cl. B 53,400 5,967,450 PVH 13,200 1,570,536 Consumer Services2.1% Marriott International, Cl. A 88,600 Diversified Financials5.5% American Express 56,250 4,315,500 Franklin Resources 75,600 3,067,848 Legg Mason 41,900 1,857,427 Northern Trust 24,700 1,725,048 T. Rowe Price Group 76,900 5,527,572 Energy6.6% Baker Hughes 30,850 1,727,600 Exxon Mobil 5,700 428,868 Hess 15,900 945,255 Marathon Petroleum 117,900 5,577,849 Noble 29,300 381,486 Phillips 66 23,500 1,858,145 Spectra Energy 164,150 4,771,840 Tesoro 3,600 331,236 Valero Energy 62,300 3,696,882 Food, Beverage & Tobacco5.2% Campbell Soup 37,200 1,785,228 Coca-Cola Enterprises 114,950 5,918,775 Mondelez International, Cl. A 128,300 5,434,788 PepsiCo 27,750 2,578,807 Health Care Equipment & Services4.9% AmerisourceBergen 48,650 4,866,946 Cardinal Health 32,300 2,657,321 Cigna 18,550 2,611,654 Henry Schein 33,800 a 4,624,178 Household & Personal Products1.7% Clorox 45,300 Insurance5.7% ACE 53,600 5,475,776 Marsh & McLennan 99,100 5,324,643 Travelers 63,750 6,346,313 Materials5.1% Alcoa 378,500 3,576,825 Ball 19,950 1,314,904 Ecolab 14,450 1,577,073 International Flavors & Fragrances 51,650 5,658,258 Sigma-Aldrich 21,950 3,060,049 Media4.2% Discovery Communications, Cl. A 34,800 a 925,680 Time Warner 57,000 4,052,700 Time Warner Cable 20,500 3,813,410 Walt Disney 37,000 3,769,560 Pharmaceuticals, Biotech & Life Sciences13.2% Agilent Technologies 134,200 4,872,802 AstraZeneca, ADR 24,650 771,052 Biogen 12,650 a 3,760,845 Gilead Sciences 81,700 8,584,219 Mallinckrodt 10,400 a 896,896 Merck & Co. 134,100 7,221,285 PerkinElmer 63,900 3,110,652 Waters 41,050 a 4,982,649 Zoetis 118,400 5,312,608 Retailing2.3% Best Buy 10,000 367,400 Gap 123,450 4,050,395 Lowe's 9,700 670,949 Staples 38,800 551,348 Tiffany & Co. 16,300 1,340,675 Semiconductors & Semiconductor Equipment1.3% Intel 30,300 864,762 Skyworks Solutions 34,200 2,987,370 Software & Services9.3% Accenture, Cl. A 62,900 5,929,583 Electronic Arts 59,300 a 3,922,695 Intuit 55,750 4,780,563 Microsoft 180,500 7,855,360 Teradata 117,850 a 3,444,756 Xerox 201,600 2,050,272 Technology Hardware & Equipment9.0% Apple 133,475 15,050,641 Cisco Systems 97,625 2,526,535 Corning 345,900 5,952,939 EMC 62,575 1,556,240 Hewlett-Packard 65,850 1,847,751 Telecommunication Services1.5% CenturyLink 163,200 Transportation3.3% Expeditors International of Washington 17,300 847,181 Norfolk Southern 36,000 2,804,760 Southwest Airlines 170,300 6,250,010 Utilities5.8% Exelon 198,400 6,102,784 NextEra Energy 65,000 6,396,650 Public Service Enterprise Group 92,100 3,707,025 Sempra Energy 11,500 1,090,775 Total Common Stocks (cost $255,172,686) Other Investment1.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,869,509) 2,869,509 b Total Investments (cost $258,042,195) % Cash and Receivables (Net) .1 % Net Assets % ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At August 31, 2015, net unrealized appreciation on investments was $41,289,410 of which $52,280,160 related to appreciated investment securities and $10,990,750 related to depreciated investment securities. At August 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Pharmaceuticals, Biotech & Life Sciences 13.2 Software & Services 9.3 Technology Hardware & Equipment 9.0 Energy 6.6 Utilities 5.8 Insurance 5.7 Capital Goods 5.6 Diversified Financials 5.5 Food, Beverage & Tobacco 5.2 Materials 5.1 Health Care Equipment & Services 4.9 Media 4.2 Banks 4.1 Transportation 3.3 Consumer Durables & Apparel 2.5 Retailing 2.3 Consumer Services 2.1 Household & Personal Products 1.7 Telecommunication Services 1.5 Semiconductors & Semiconductor Equipment 1.3 Money Market Investment 1.0 † Based on net assets. The following is a summary of the inputs used as of August 31, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 295,309,558 - - Equity Securities - Foreign Common Stocks+ 1,152,538 - - Mutual Funds 2,869,509 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board ( FASB ) Accounting Standards Codification ( ASC ) is the exclusive reference of authoritative U.S. generally accepted accounting principles ( GAAP ) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission ( SEC ) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the fund s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus Third Century Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 22, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 22, 2015 By: /s/ James Windels James Windels Treasurer Date: October 22, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
